Citation Nr: 1642342	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-10 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Eva I. Guerra, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 1981 to March 1984.

This matter is on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In her March 2014 substantive appeal, the Veteran requested a Video Conference hearing before a Veterans Law Judge.  However, subsequent to an October 2016 pre-hearing teleconference, the Veteran indicated that she would waive her hearing request if she was granted the benefit sought on appeal in a letter dated October 4, 2016.  Given the favorable nature of the Board's decision herein, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2016).

At the prehearing conference in October 2016, good or sufficient cause has been shown and thus the motion to advance the appeal on the Board's docket is granted.

While VA has acquired additional VA treatment records since the most recent adjudicative decision by the RO, service connection is being granted for her acquired psychiatric disorder claim, therefore, review of the claim would not result in any prejudice to the Veteran. 

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS). Accordingly, any future documents should be incorporated in the Veteran's VBMS file.




FINDINGS OF FACT

1.  In a July 2004 rating decision, the claim of entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD, was denied on the basis that no credible in-service stressor for PTSD was currently shown. 

2.  The evidence added to the record since the July 2004 decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD. 

 5. The Veteran has been diagnosed with PTSD based on a stressor that has been corroborated.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  As the evidence received subsequent to the July 2004 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder.  Specifically, she asserts that she has a current diagnosis of PTSD resulting from in-service sexual trauma.  

VA will reopen a claim for service connection that has been previously and finally disallowed when new and material evidence is presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case, the claim was previously denied by the RO in July 2004 on the basis that a verified in-service stressor had not been identified and linked to a diagnosis of PTSD.  The Veteran did not appeal that decision, nor did she submit any new and material evidence within one year.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  Therefore, the July 2004 rating decision became final.

Based on the evidence submitted since the July 2004 rating decision became final, the claim should be reopened.  The most pertinent new evidence includes a VA examination report from February 2007 that diagnosed the Veteran with PTSD and related the diagnosis to an incident of military sexual trauma (MST).  As such, the Veteran now has a current diagnosis of PTSD attributable to MST sustained during her active service.  Not only is this evidence "new," in that it was not previously considered by the RO, it is also "material," as it relates to an unestablished fact necessary to support the claim.  Therefore, new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder and the claim is reopened. 

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishing service connection for PTSD generally requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(5).

As explained below, service connection for an acquired psychiatric disorder should be granted.  

The Veteran's service treatment records do not provide a diagnosis of PTSD or any other psychiatric disorder in service and her service personnel records do not note a personal assault.  The service medical records do indicate that the Veteran was seen for emergency treatment in May 1981 for menstrual cramps and abdominal pain and again in October 1981 for stomach pain with extreme discomfort to palpation of the right side and a temperature of 101, assessed as rule out bowel obstruction.  

Importantly, an additional October 1981 treatment record noted abdominal pelvic pain for ten days, with pain the right lower quadrant for three days with anorexia, and that the examination of the Veteran was difficult due to "guarding."  Why the Veteran was "guarding" was not made clear in this record.   

A November 1982 record noted treatment for a yeast infection.  An August 1983 operation report indicated the Veteran underwent a cesarean section.

The evidence of record includes a VA examination in February 2007 that diagnosed the Veteran with PTSD based on in-service MST.  The examiner found the October 1981 in-service treatment records for abdominal pain that noted guarding during the examination corroborated the Veteran's allegation that she was sexually assaulted by a superior officer while stationed in South Korea.  The examiner found that the Veteran met all criteria for PTSD.  In addition, VA medical records indicate that the Veteran received mental health treatment since 1997 and reflect a diagnosis of PTSD related to an in-service incident described by the Veteran as physical and sexual abuse by a superior.  

The VA medical evidence dated after the Veteran was discharged from service satisfies the first and third elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f), because it shows a diagnosis of PTSD as a result of stressful incidents the Veteran reportedly experienced during service.  With regard to the second element (credible supporting evidence that the claimed in-service stressor actually occurred), the Board observes that corroboration of her alleged PTSD stressor in accordance with the provisions related to in-service personal assault under 38 C.F.R. § 3.304 (f)(5) is required.

In this case, the Veteran has received on-going VA treatment for PTSD and the treatment providers and/or examiners have not indicated that the Veteran's report of in-service trauma lacked credibility.  The Veteran's statements over time have been overall consistent over many years.  Medical treatment reports, to include the February 2007 VA examination report, opined that the Veteran experienced a sexual assault during her period of active service and linked her current diagnosis of PTSD to that event.  Moreover, the Veteran's service treatment records document October 1981 in-service treatment for abdominal pain with guarding upon examination.  The Veteran has stated that she was treated for a venereal disease or infection after the claimed assault.  

The Board finds the MST has been confirmed by a VA examiner and various VA treatment providers and is corroborated by the in-service medical records near in time to the purported incident.  Therefore, the Board concludes that each criterion necessary for the grant of service connection for PTSD has been established under the provisions of 38 C.F.R. § 3.304 (f)(5). 

The Board notes that there is evidence against this claim, including evidence of additional psychiatric diagnoses, and it appears that not all of the Veteran's current psychiatric disorder is the result of her MST.  Although these facts may be taken into consideration in the evaluation of the Veteran's acquired psychiatric disorder, the nature and extent of the Veteran's service-related acquired psychiatric disorder is not before the Board at this time.  The critical question is only whether the Veteran has PTSD as the result of service, based on all evidence. 

ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder; the claim is reopened.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


